Mr. Justice Breese delivered the opinion of the Court: This was an injunction staying a judgment atlaw, the amount of which was ten dollars and forty-four cents, obtained before a justice of the peace. Section 8 of the act entitled “Ne Exeat and Injunctions,” Ch. 72, R. S. 1845, provides in express terms that no writ of injunction shall be granted to stay proceedings under a judgment obtained before a justice of the peace for a sum not exceeding twenty dollars besides the costs. The circuit court decided properly in dismissing the bill, and the decree must be affirmed. We have looked into the merits, as the testimony is before us, and think it greatly preponderates in favor of appellee. Decree affirmed.